Citation Nr: 0014811	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 22, 1993, rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that new and 
material evidence sufficient to reopen previously disallowed 
claims for service connection for defective hearing and 
tinnitus had not been received.  The veteran's original claim 
for service connection for defective hearing and tinnitus had 
been denied by a rating decision of July 10, 1981, and that 
rating decision was upheld by the Board in a decision dated 
March 2, 1983.  The veteran testified at a hearing at the RO 
on August 3, 1994, in connection with his current appeal.

Following receipt of the veteran's notice of disagreement in 
February 1994, the RO issued a statement of the case which 
explained the denial of the veteran's claims on the basis 
that new and material evidence to reopen the prior claims had 
not been received.  In August 1994, after the hearing, the 
hearing officer prepared a supplemental statement of the case 
which explained the denial on the same basis.  A VA Form 8 
certifying the appeal to the Board was executed in January 
1995, but no action to forward the case to the Board in 
Washington, D. C., was undertaken.  The appeal then lay 
fallow at the RO from January 1995 until March 1999; there is 
no indication as to the whereabouts of the claims file during 
this period or the reason why the appeal was sidetracked.  

On March 1, 1999, a letter was mailed to the veteran advising 
him, among other things, that a VA examination was being 
scheduled.  The VA examining facility reported in May 1999 
that the examination had been canceled since the veteran had 
failed to report.  A supplemental statement of the case was 
issued in June 1999.  The document listed the issues on 
appeal as entitlement to service connection for hearing loss 
and tinnitus and explained the denial of service connection 
not on the basis that the requirements for reopening a 
previously denied claim were unsatisfied, but that neither 
disorder was shown by the evidence to have been incurred in 
or aggravated by military service.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
defective hearing and tinnitus was denied by the Board in 
March 1983.

2.  Evidence received since the March 1983 Board denial 
includes documents and testimony that bear substantially and 
directly on the issue of entitlement to service connection 
for defective hearing and tinnitus and have sufficient 
significance that they must be considered in order for the 
Board to fairly decide the merits of the claim.

3.  Postservice medical evidence shows that the veteran has 
bilateral defective hearing as a result of exposure to 
acoustic trauma during military service.

4.  Postservice medical evidence shows that the veteran has 
tinnitus as a result of exposure to acoustic trauma during 
military service.


CONCLUSIONS OF LAW

1.  Evidence received in support of the veteran's claim for 
service connection for bilateral defective hearing is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Evidence received in support of the veteran's claim for 
service connection for tinnitus is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1999).

3.  Bilateral defective hearing was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.385 (1999).

4.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that on examination for 
enlistment into service, audiometric testing showed pure tone 
thresholds of 5 decibels or lower in both ears at 500, 1,000, 
2,000, 3,000 and 4,000 hertz respectively.  Service records 
contain no reference to complaints or findings of hearing 
abnormality.  On examination for release from active duty in 
December 1969, the pure tone thresholds at 500, 1,000, 2,000, 
3,000 and 4,000 hertz were 20, 10, 10, 15 and 15 decibels in 
the right ear and 15, 15, 10, 15 and 15 decibels in the left 
ear, respectively.  

In support of his original claim for VA compensation, 
received in September 1980, the veteran submitted private 
medical records, including a copy of June and July 1990 
audiometric test reports showing bilateral pure tone 
thresholds varying from 10 to approximately 70 decibels at a 
number of frequencies between 500 and 4,000 hertz.  
Accompanying the audiograms was a statement from a private 
physician, A. J. Mauriello II, M.D., reporting mid and high 
frequency sensorineural hearing loss in both ears.  A hearing 
aid was recommended.  A September 1990 statement showing a 
diagnosis of high frequency sensorineural hearing loss was 
also received.  

In a July 1980 statement, B. J. Ronis, M.D., advised that the 
veteran had consulted him because of impaired hearing and 
constant tinnitus.  There was no history of otitis media.  
The veteran's history was considered interesting in that he 
had been assigned to ordnance on an aircraft carrier where he 
was on the flight deck exposed to jet engine noises.  Since 
then he had not engaged in any noisy occupation.  On 
examination, the veteran's "hearing is profoundly involved in 
the middle and high frequencies, so typical of the acoustic 
trauma involvement of the inner ear."  The statement noted 
that the veteran had tinnitus aurium due to nerve deafness, 
most likely induced by acoustic trauma during service.  The 
diagnosis was bilateral nerve deafness and tinnitus aurium 
due to acoustic trauma.

The veteran underwent VA audiometric testing in February 
1981, at which time the pure tone thresholds at 500, 1,000, 
2,000 and 4,000 hertz were 15, 40, 50 and 60 decibels in the 
right ear and 15, 40, 55 and 60 decibels in the left ear.  
These findings were interpreted as moderate high frequency 
sensorineural hearing loss.  The veteran underwent a further 
ear, nose and throat evaluation in April 1981.  He reported a 
history of noise exposure in the Navy and denied noise 
exposure since discharge from service.  The clinical 
impression was bilateral symmetrical high frequency 
sensorineural hearing loss consistent with noise exposure.

In October 1993, the veteran submitted additional evidence in 
support of his claim.  The additional material included 
photocopies of evidence already of record.  The additional 
material included service department personnel documents 
showing that the veteran worked in an ordnance capacity on 
the U.S.S. Shangri-La.  His duties included the job of 
ammunition and bomb elevator operator and he was assigned to 
a flight deck hazardous duty billet.  A private audiogram 
dated in September 1982 was included.

In February 1994 the veteran submitted photocopies of eight 
additional private audiograms which were not previously of 
record dated between September 1980 and November 1993.  Also 
received was a December 1993 statement from Dr. Mauriello 
advising that the veteran had been treated since 1980 for 
hearing problems and had been fitted with hearing aids in 
each ear.

The veteran testified at a hearing at the RO on August 3, 
1994, that he had served as an aviation ordnance man on an 
aircraft carrier where he had been responsible for ships' 
armories.  He reported that he was on the deck when aircraft 
departed and landed and that he received hazardous duty pay.  
He also spent a large amount of time on the hangar deck 
turning up the jet engines.  He recalled that he worked all 
of the time and was always exposed to intense noise.  He 
stated that between 1970 and 1980 he was not aware of hearing 
difficulties but would misunderstand questions and "got tired 
of making a fool out of [himself]."  He indicated that he had 
gone first to Dr. Mauriello and had then gone to Dr. Ronis 
for a second opinion.  He related that the disability had 
become increasingly worse since 1980 and that he was told 
that he would probably lose his hearing.

II.  Analysis -- New and Material Evidence 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Claims for service connection for defective hearing are 
adjudicated in accordance with an additional regulation, 
38 C.F.R. §§3.385 (1999), which defines when a hearing 
deficit will be considered to be a disability for VA 
compensation purposes:  

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz or 26 
decibels or greater; or when the speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.  

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  Thee level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is greater than the degree of 
hearing loss establishing the outer limits of normal hearing 
under the Hensley definition.  

The Board's March 1983 denial of service connection for both 
defective hearing and tinnitus was final with respect to the 
evidence then of record.  38 U.S.C.A. § 7104 (West 1991).  
However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" is subsequently received.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1999).  In 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the United 
States Court of Veterans Appeals United States Court of 
Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) (Court) 
set forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd 83 F.3d. 1980 (Fed. Cir. 1996) (the Board is 
bound by an express statutory mandate not to consider the 
merits of the case if new and material evidence is not 
found).  Citing the later decision of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F 
3d. 1356 (1998), the Court in Elkins v. West, 12 Vet. App 209 
(1999), added a third step to the process, holding that if 
the claim is reopened and found to be well grounded, the duty 
to assist in the development of the evidence to support such 
claim must be fulfilled.  See also Winters v. West, 12Vet. 
App 203 (1999).  



The basis for the RO's 1993 decision not to reopen the 
veteran's previously denied claims was the absence of new and 
material evidence, and that analysis was explained in a 
February 1993 statement of the case and an August 1994 
supplemental statement of the case.  The record then includes 
an unexplained gap of four years.  After retrieving the 
veteran's claims folder in 1999, the RO issued a supplemental 
statement of the case which switched gears and addressed the 
merits of the claims without regard to the prior denials.  It 
might be inferred that RO had decided that the material 
submitted by the veteran was new and material after all, but 
no such conclusion was articulated and the supplemental 
statement of the case is silent on that point.  Regardless of 
the RO's reasoning, the Board may not address the merits of 
the claim without deciding the threshold question of whether 
new and material evidence has been presented.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (citing Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996)).  "This is a mandatory 
jurisdictional requirement."  Butler, Id.  If new and 
material has not been submitted, that is where the analysis 
"must end."  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d at 1380.  See also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (reopening unlawful when new and material 
evidence not submitted).  

The definition of new and material evidence is found in a VA 
regulation, 38 C.F.R. § 3.156(a) (1999), which provides as 
follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.



In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court adopted a three-pronged test:  (1) 
whether evidence received since the prior final disallowance 
is "new;" if so, (2) whether such evidence is relevant to and 
probative of the issue at hand; and, if so (3) whether there 
is a reasonable possibility that, when viewed in the context 
of all of the evidence of record, such evidence would change 
the outcome of the claim.  The Federal Circuit in Hodge, Id., 
overruled Colvin to the extent that Colvin required that 
evidence need be outcome-determinative in order to be new and 
material.  The RO has to date applied only the Colvin 
standard.  Given the determination herein, however, the 
Board's application of Hodge does not result in prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

When the original claim for service connection for defective 
hearing and tinnitus was adjudicated, the evidence before the 
Board included service medical records, medical statements 
from two private physicians, several private audiograms, a VA 
audiogram dated in February 1981, and the report of a VA 
examination in April 1981.  Noting that neither hearing loss 
nor tinnitus was clinically documented at any time before 
1980, a number of years after service, the Board denied the 
claim.  The veteran has subsequently submitted a number of 
additional documents consisting of additional post service 
audiograms, an additional statement from Dr. Mauriello, 
testimony presented by the veteran at a hearing in August 
1994.  

The additional material does not contain any additional 
information suggesting that either defective hearing or 
tinnitus was present during service; however, it does provide 
additional corroboration of the existence of both disorders 
at the present time.  More importantly, it includes detailed 
testimony as to the veteran's receipt of acoustic trauma 
during service, namely, duty on the flight deck of an 
aircraft carrier.  This evidence is of such significance to 
the determinations before the Board that it should be 
considered as a part of a merits review of both claims.  



The claims for service connection for both bilateral 
defective hearing and tinnitus are therefore reopened.  
Whether the new and material evidence viewed in conjunction 
with the documents previously considered provides a basis for 
the granting of service connection or, for that matter, for 
recognizing the claim as well grounded, is unrelated to the 
question of whether such evidence is sufficient to reopen the 
earlier disallowed claim.  To reopen such claim, it is 
required only that the criteria found in 38 C.F.R. § 3.156(a) 
be satisfied.  


III.  Analysis -- The Merits of the Service Connection 
Claims.  

The Court has held that where the Board determines that new 
and material evidence has been submitted to reopen a claim, 
the veteran must be asked, before the claim is reviewed on 
the merits, whether he objects to Board adjudication in the 
first instance, or, alternatively, the Board may make a 
decision on the merits of the claim without contacting the 
veteran if it explains why no prejudice will result to him 
from adjudicating the matter on the merits without first 
remanding to the RO.  Sutton v. Brown, 9 Vet. App. 553, 562 
(1996).  In the present case, the decision herein is 
favorable to the veteran as to each point addressed.  Under 
the circumstances, no prejudice will result to him from 
initial Board adjudication of the merits of either claim.  
Bernard, Id.  

The claim for service connection for both bilateral defective 
hearing and tinnitus are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) in that each 
is "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Once a claimant has met the initial 
burden of submitting evidence sufficient to establish a 
well-grounded claim, the VA has a duty under § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom Epps v. West, 118 S. C. 2348 (1998).  
The RO has taken reasonable actions to develop the record and 
there is no additional documentation identified in the record 
which must be obtained for proper resolution of the issues on 
appeal.  While the veteran did not appear for a VA 
examination, an examination was not crucial to the appeal in 
view of the other evidence of record.  

The medical evidence of record includes a multiplicity of 
private and VA medical records establishing that a hearing 
deficit of such degree as to constitute a hearing loss 
disability for VA purposes under the standards set forth in 
38 C.F.R. § 3.385 has been fully documented since 1980.  The 
absence of audiological evidence of a hearing disability for 
VA purposes during the period between separation and 1980 is 
not necessarily fatal to the veteran's claim in view of the 
Court's decision in Hensley, which, citing Ledford v. 
Derwinski, 3 Vet. App. 87 (1992), held that § 3.385 does not 
prevent a veteran from establishing service connection on the 
basis of post service evidence of hearing loss related to 
service when audiometric findings in service were normal, 
provided that the veteran submits evidence that the current 
disability is causally related to service.  See also Cuevas 
v. Principi, 3 Vet.App. 542 ("establishing service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service"); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Triplette v. 
Principi, 3 Vet. App. 370 (1992); Godfrey v. Derwinski, 2 
Vet.App. 352 (1992); Douglas v. Derwinski, 2 Vet. App. 103 
(1992).  All that is necessary is competent medical evidence 
providing a nexus between the current hearing loss disability 
and the current tinnitus and military service.  

Evidence of a nexus is found in the opinions of both 
Dr. Ronis and the VA physician who performed the examination 
of April 1991.  Both found that the audiometric findings were 
consistent with a past history of acoustic trauma exposure 
and that the tinnitus also was related to acoustic trauma.  
There is no basis in the record by which these medical 
judgments, both of which are uncontradicted, may be rejected.  
VA adjudicators are prohibited from exercising their own 
independent medical judgment in resolving medical matters 
arising in VA claims.  


Colvin, Id.  Consequently, a preponderance of the evidence of 
record supports the granting of service connection for both 
bilateral defective hearing and tinnitus.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral defective hearing is 
granted.

Service connection for tinnitus is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


